Citation Nr: 1613943	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  14-15 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus prior to February 2, 2012, and to a rating in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In a March 2014 rating decision, the RO increased the rating for the Veteran's 10 percent service-connected bilateral foot disability to 30 percent effective February 2, 2012.  However, as the increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that a claim for service connection for posttraumatic stress disorder (PTSD) has been perfected, but is not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the appeal has not yet been transferred to the Board and the required notifications have not been sent in regard to the PTSD issue, the Board declines to take action on the issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in 38 C.F.R. § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  This issue will be the subject of a later Board decision as appropriate. 


FINDING OF FACT

For the entire period of the claim, the Veteran's service-connected bilateral foot disability was productive of symptoms consistent with severe pes planus disability; pronounced disability has not been more nearly approximated. 


CONCLUSIONS OF LAW

1.  From October 4, 2007, the criteria for a rating of 30 percent, but no more, for bilateral pes planus have been met. 

2.  From February 2, 2012, the criteria for a rating in excess of 30 percent for bilateral pes planus are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Veteran's claim for entitlement to a higher rating arises from his disagreement with the initial evaluation following the grant of service connection, so additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  The Veteran underwent a VA examination in June 2011 and a VA contract (QTC) examination in February 2014.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection for pes planus was established in an August 2011 rating decision, effective October 4, 2007.

Under Diagnostic Code 5276, a 10 percent rating is warranted for unilateral or bilateral pes planus that is moderate, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of  the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

The Veteran's VA treatment records generally note his reports of chronic foot pain, as well as occasional injections for pain.  On an October 29, 2007 podiatry consult the Veteran complained of deep aching pain diffusely throughout the foot that was worse at night and tightness and pain in the morning with his first step.  It was noted he wears extra depth shoes with plastizote inserts.  Examination revealed decreased medial longitudinal arch bilaterally, decreased range of motion of the ankle joint, normal motion of the subtalar joint and tenderness to palpation of the plantar fascia and at the medial calcaneal tubercle bilaterally.  The assessment was plantar fasciitis.  Similar findings were noted on podiatry visit in March 2008.  He was provided with orthotics, which he noted helped relieve pain on the May 2008 follow-up visit.  At that time, similar objective findings were noted, although the tenderness to palpation of the plantar fascia was noted to be mild.  In May 2008 he was seen in physical therapy to assist with stretching posterior leg muscle groups to assist with bilateral pes planus with plantar fascial pain with equinus.  

In October 2009, the Veteran returned to the podiatrist, complaining of worse foot pain than at his last visit.  He stated that he was continuing to wear his orthotics,  but that they only helped a small amount.  He was doing the stretching exercises.  There was tenderness to palpation and flexible pes planus was noted.  The podiatrist ordered the Veteran be cast for a different type of orthotic inserts.  The Veteran picked up the orthotics in December 2010.  At that time, he was still having bilateral foot pain in the dorsal rear foot greater than plantar heel.  On objective examination bilateral flat foot was noted, and there was tenderness to palpation of the bilateral sinus tarsi, plantar heel, left hallux interphalangeal joint and right first metatarsal phalangeal joint.    

The Veteran underwent a VA examination in June 2011.  During this examination, the Veteran reported aching pain in the plantar aspect of this feet, exacerbated by physical activity.  He stated he experienced pain, stiffness, and swelling while standing or walking, but that he felt no weakness during those times.  The examiner did find evidence of abnormal weight bearing with the weight bearing line over or medial to the big toes.  The examiner noted slight tenderness on palpation of the plantar surface of both feet and slight hallux rigidus.  

However, the examiner noted the Veteran's posture and gait were normal.  He had no difficulty with his ankles.  He was experiencing no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation in either foot.  There was active motion in the metatarsophalangeal joint of the great toes.  There were no signs of callosities, nor was there tenderness or painful motion exhibited.  The alignment of the Achilles tendons was normal.  There was no sign of forefoot or midfoot mal-alignment, any hammer toes, metatarsalgia, or hallux valgus present.  

The Veteran returned to a VA podiatrist in August 2011 for a follow-up for his bilateral plantar fasciitis and painful flatfoot deformity.  He denied any new problems.  On examination of his feet, bilateral flatfoot deformity was noted.  There was mild tenderness to palpation to the medial calcaneal tubercle and moderate pain to the medial band of the plantar fascia.  The Veteran and the podiatrist discussed flatfoot reconstruction surgery, but the Veteran wanted to think about it.  He was given bilateral sinus tarsi injections.

In February 2012, the Veteran continued to complain of bilateral foot pain.  He   stated that he had had no improvement in his pain on the pain management regime   he was on though that he was wearing an Aircast CAM walker on his right foot and supportive shoe with orthotic inserts on his left foot.  He complained of the same   pain levels in March 2012.  As he suffered from diabetes and had a low back disability, he was given electrodiagnostic studies, which revealed sural neuropathies suggesting early diabetic neuropathy.  The clinician noted the sural neuritis was likely a combined etiology of lumbar radiculopathy and diabetic neuropathies.  In July 2012, the Veteran again stated that he had had no improvement, but he refused all treatment options including physical therapy, the pain clinic, inserts, and bracing.  

The Veteran underwent a VA QTC examination in February 2014.  The examiner diagnosed the Veteran with bilateral pes planus with plantar fasciitis and posterior calcaneal spurs.  The Veteran was experiencing accentuated pain during use and on manipulation of the feet.  He also demonstrated swelling of the feet on use.  The Veteran reported he was also experiencing extreme tenderness of the plantar surface of both feet which was not improved by orthopedic shoes or appliances, even though the Veteran was regularly wearing shoe inserts.  However, the Veteran did not demonstrate characteristic calluses of the flatfoot condition.  While the Veteran    did demonstrate decreased longitudinal arch height on weight-bearing, he did not show objective evidence of marked deformity of the foot, including pronation or abduction.  Additionally, his weight-bearing line did not fall over or medial to his great toes.  There was no lower extremity deformity other than pes planus causing alteration of the Veteran's weight bearing line.  Nor was the Veteran demonstrating an inward bowing of the Achilles' tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The QTC examiner noted that the Veteran's posture and gait were within normal limits.  The examiner noted the Veteran did not suffer from metatarsalgia (Morton's disease), hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or non-union of tarsal or metatarsal bones, or bilateral weak foot.  

Upon review of the record, and after resolving all doubt in favor of the Veteran, the Board finds that a 30 percent rating for bilateral pes planus, to include symptoms of bilateral plantar fasciitis and sinus tarsi syndrome, warrant a 30 percent evaluation from the award of service connection.  VA treatment records prior to the 2011 VA examiner reflect the Veteran's continued complaints of bilateral foot pain, resulting in the need for pain injections, orthotics, and physical therapy.  Additionally, calcaneal eversion while standing without orthotics was noted.  Accordingly, the Board finds the Veteran's foot symptomatology more nearly approximate the criteria for a 30 percent rating during the course of the claim.  

However, a rating in excess of 30 percent is not warranted for any period on appeal.  While the Veteran has reported extreme tenderness of the plantar surfaces of the feet, he has not has not exhibited any of objective findings of pronounced flat feet.  In this regard, the evidence has never shown marked pronation, marked inward displacement of the Achilles tendon or severe spasms of the Achilles tendon on manipulation.  Thus, the medical findings reflect a disability level that more nearly approximates severe, rather than pronounced, pes planus disability.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276.

The Veteran's representative has argued that the Veteran should be awarded separate ratings under Diagnostic Code 5284 for bilateral plantar fasciitis.  However, the Veteran's symptom for bilateral plantar fasciitis, namely pain on the plantar aspect of the feet, is the same symptom utilized for rating his pes planus disability.  Likewise, sinus tarsi syndrome and calcaneal spurs are manifested by painful feet.  As such, it would constitute pyramiding to assign a separate rating for these conditions; rather, they have been considered in awarding  the 30 percent rating.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).  

The Board has considered the Veteran's lay statements in support of his claim.  However, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his disability.  Accordingly, the Board finds that the preponderance of the evidence is against     the claim for disability rating in excess of that already assigned during the course  of the appeal.

The Board has considered whether the Veteran's bilateral foot disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1)  (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology, and provides for a higher rating for additional or more severe symptomatology than is shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the Veteran does not contend that he is unemployable due to his bilateral foot disability, nor does the record reflect such.  Thus, a claim for TDIU is not raised by the record, no further action pursuant to Rice is necessary.
 
In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine, but finds the preponderance of the evidence is against a rating higher than 10 percent prior to February 2, 2012 and 30 percent thereafter.  See 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to an initial rating of 30 percent bilateral pes planus is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A rating in excess of 30 percent for bilateral pes planus is denied. 


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


